Exhibit 10.1



FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT



 

This First Amendment to NOTE PURCHASE Agreement (this "First Amendment") is made
and dated as of December 29, 2010 by and among Oxygen Biotherapeutics, Inc., a
Delaware corporation (the "Company"), and the purchasers (individually, a
"Purchaser" and collectively, the "Purchasers") listed on Exhibit A to the Note
Purchase Agreement dated as of October 12, 2010 (the "Agreement"). The Company
and the Purchasers are collectively referred to herein as the "Parties."
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

RECITALS



WHEREAS

, the Parties entered into the Agreement and now desire to amend the Agreement.



NOW, THEREFORE

, in consideration of the premises, covenants and agreements set forth herein
and of other good and valuable consideration, the receipt and legal sufficiency
of which they hereby acknowledge, and intending to be legally bound hereby, the
Parties hereby agree as follows:



1. Amendments to Agreement.

(a) The first recital of the Agreement shall be, and it hereby is, amended and
restated in its entirety as follows:

"WHEREAS, the Company desires to enter into this Agreement with the Purchasers
to issue and sell Five Million Dollars ($5,000,000) of promissory notes in
substantially the form attached hereto as Exhibit B (individually, a "Note," and
collectively the "Notes"); and

(b) Section 2.1 of the Agreement shall be, and it hereby is, amended and
restated in its entirety as follows:

2.1 Closings. The purchase and sale of the Notes (the "Closing" and the date
upon which such Closing occurs, the "Closing Date") shall occur as set forth
below. At its option the Company may elect to issue and sell Notes to different
Purchasers, up to an aggregate amount not to exceed the Maximum Offering Amount,
at separate closings hereunder as set forth on Exhibit A, each of which shall be
referred to as a "Closing" and the date upon which any such Closing occurs, a
"Closing Date." The Company and the Purchasers agree that the Notes to be issued
in each Closing shall be sold pursuant to and subject to the provisions of this
Agreement, modified solely to reflect the date of such Closing and principal
amount of such Note.



(c) Exhibit A to the Agreement shall be, and it hereby is, replaced in its
entirety by Exhibit A to this First Amendment.

2. Reference to and Effect on the Agreement.

(a) From and after the effective date hereof each reference in the Agreement to
"this Agreement," "hereunder," "hereof" or words of like import referring to the
Agreement, and each reference in any agreement to be delivered in connection
with the Closing under the Agreement to the "Agreement," "thereunder," "thereof"
or words of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended hereby.

(b) Except as specifically amended above, the Agreement shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.

3. Execution in Counterparts. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

4. Governing Law. This First Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of North Carolina without
regard to any applicable conflicts of law.

 

[Signature page follows]

 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be signed by
their respective officers thereunto duly authorized as of the date first written
above.

Oxygen Biotherapeutics, Inc.

By: /s/ Chris J. Stern

Name: Chris J. Stern

Title: Chief Executive Officer

By: /s/ Michael B. Jebsen

Name: Michael B. Jebsen

Title: Chief Financial Officer

JP SPC 1 Vatea, Segregated Portfolio

By: /s/ Gregory Pepin

Name: Gregory Pepin

Title: Investment Manager

 

 

 

Exhibit A



Purchaser

Closing Date

Amount of Note

JP SPC 1 Vatea, Segregated Portfolio

Rue du Borgeaud, 10b

Gland, Switzerland 1196

December 31, 2010 or earlier

$1,600,000



January 15, 2011

400,000



January 31, 2011

600,000



February 25, 2011

800,000



March 25, 2011

800,000



April 25, 2011

800,000



TOTAL

$5,000,000